Citation Nr: 1316597	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-00 435	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 9, 1968, to October 30, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran requested a hearing before a Decision Review Officer (DRO) when he filed his notice of disagreement in August 2008.  The Veteran was advised that he was scheduled for a hearing before a DRO in a November 2008 letter.  The RO indicated that the Veteran canceled the hearing request.  The Veteran thereafter testified at a hearing before the Board in January 2010.

In March 2010 and November 2011, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached. 

The Veteran claims that he has PTSD as a result of a physical and sexual assault during his active service. 

A veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2012).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Veteran's service treatment records (STRs) reveal that the Veteran's September 1968 entrance examination revealed a normal psychiatric evaluation.  The Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort on a report of medical history form prepared in conjunction with the entrance examination.  A medical board examination held later in September 1968 reveals that the Veteran was diagnosed with psychoneurosis, mixed type as evidenced by marked anxiety, dissociative reaction, somnambulism, and inability to adjust to minimally stressful situations.  The disorder was noted to exist prior to service and was not aggravated by active duty.  An October 1968 narrative summary indicates that the Veteran arrived at the Reception Station seven days prior to his hospital admission with bizarre behavior.  The cadre was noted to have become alarmed by the Veteran's behavior and referred him to the emergency room where he was admitted due to anxiety with frequent dizzy spells.  The Veteran was noted to have had marked difficulties in adjusting to a new situation.  He was diagnosed with psychoneurosis, mixed type evidenced by marked anxiety, dissociative reaction, somnambulism, and inability to adjust to minimally stressful situations. 

The Veteran's DD214 reflects that the Veteran was discharged due to failing to meet medical fitness standards at the time of his enlistment.  

Post-service VA outpatient treatment reports and private treatment reports reflect various psychiatric diagnoses including psychosis, paranoid personality disorder, major depressive disorder, polysubstance abuse, mood disorder, and PTSD.  

At a VA examination in July 2010, the Veteran reported that his childhood was "great."  He denied any type of adverse events including abuse, which the examiner noted was not consistent with his earlier reports of childhood abuse including sexual abuse by his mother.  The examiner noted that at VA in August 2001, the Veteran reported a very abusive childhood.  In September 2001, he reported problematic adult relationships due to an extremely abusive childhood.  In August 2004, the Veteran reported childhood sexual abuse by his mother.  Following a review of the claims file and clinical examination of the Veteran, the examiner diagnosed the Veteran with mood disorder.  The examiner noted that while the Veteran's VA treatment records reflect a diagnosis of PTSD based on military sexual trauma, the diagnosis was based on the Veteran's self-report.  In March 2003, a VA nurse practitioner rendered the diagnosis based on the Veteran's report that he had been treated for PTSD.  In April 2003, the Veteran was seen again and it was determined that he did not meet the criteria of persistent avoidance of stimuli associated with his trauma.  Prior to the March 2003 PTSD diagnosis, the Veteran was diagnosed with depression at VA in April 2001.  The examiner noted that the Veteran continued to report that he had PTSD related to a military sexual trauma.  In February 2010, a VA practitioner noted that the Veteran related conflicting versions of what happened to him during service and different versions of what happened to him while he was growing up.  The examiner noted that while the Veteran maintained that he was sexually abused during service, nothing in the claims file verifies this claim and the Veteran's DD214 reflects that he was discharged due to an inability to meet medical fitness standards at the time of enlistment.  The examiner noted that during the Veteran's psychiatric hospitalization in service it was determined that he was a patient in a psychiatric institute prior to entering service.  The examiner indicated that the Veteran's mental health treatment started before service and continued in service and resulted in his discharge.  The examiner indicated that the Veteran did not meet the criteria for PTSD but he did meet the criteria for a mood disorder.  The examiner concluded that the Veteran's mood disorder is less likely than not related to his military service.  

In a November 2010 VA addendum opinion, the July 2010 VA examiner indicated that he reviewed records from Grand Lake Mental Health Center which substantiate a diagnosis of recurrent depression and PTSD based on military sexual assault.  He stated that he had previously reviewed these records and that he maintains his opinion as cited in the July 2010 VA examination report.  

In a June 2011 VA addendum opinion, the July 2010 VA examiner indicated that he reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's prior mental health disability was aggravated beyond the normal progression in service.  The rationale for this conclusion was that the Veteran's preliminary mental health history was significant and included a history of childhood sexual abuse, a psychiatric hospitalization, and dropping out of school in the tenth grade due to adjustment problems.  The examiner noted that there are no records to verify the Veteran's claims of a physical and sexual assault during his one month and twenty-two days in service and no records within the presumptive period following service to indicate that the Veteran's prior mental health disability was aggravated beyond the normal progression during service.  

Unfortunately a remand is necessary before a decision on the merits of the claim can be reached.  The VA examiner found that the Veteran's service treatment records reflect that the Veteran had a pre-existing mental health disorder that continued into service, caused his discharge from service, and was not aggravated beyond the normal progression in service.  However, he failed to use the standard of whether clear and unmistakable evidence shows that the mental health disorder both existed prior to service and was not aggravated by service.  Additionally, while the examiner concluded that it is less likely than not that a mood disorder is related to service, he came to this conclusion after determining that a mental health disorder pre-existed service.  Consequently, another examination with etiology opinion is necessary before a decision on the merits of the claim can be reached.      

VA outpatient treatment reports dated through November 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since November 2011.  Any other pertinent treatment records identified by the Veteran should also be obtained.  

2.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing, should be obtained. The examiner should attempt to reconcile any current opinion with the other opinions of record.  The examiner should provide the following information:

a.)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

b.)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service including the reported assault in service. 

c.)  If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether there is clear and unmistakable evidence that any psychiatric disorder existed prior to service and, if so, whether there is clear and unmistakable evidence that the psychiatric disorder was not aggravated beyond the natural progression of the disorder by the Veteran's active service

d.)  If any diagnosis other than PTSD is appropriate, and the examiner finds that such disorder did not clearly and unmistakably exist prior to service and there is not clear and unmistakable evidence that the disorder was not aggravated by service, then the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service including the reported assault in service.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

